AO 245B (CASDRev. 08/13) Judgment in a Criminal Case



                                     UNITED STATES DISTRICT COUR'                                                 FILED
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                  DEC 0 5 2018
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRI II�                f(1J§,E
                                                                                                      �ilfffW�'B\i§T�:�i�C1ALIFU
                                                                                                                         1 CO
                               v.
                                                                    (For Offenses Committed On o
                                                                                                                                ORRTNIA
                   Eleuterio Fabian-Sebastian                                                         BY            31'- DEPUTY
                                                                      Case Number:          !8-cr-04, �'l-JAH-1
                                                                                                                                   �




                                                                    Paul W. Blake
                                                                    Defendant's Attorney
REGISTRATION NO.                    72158298

D -
lg]    pleaded guilty to count(s)       One of the Information.


D      was found guilty on count(s)
    after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty ofsuch count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                      Nature of Offense                                                                Nnmber(s)
8 USC 1326                           Attempted Reentry of Removed Alien DEPORTATION                                      I




       The defendant is sentenced as provided in pages 2 through              4            ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D      The defendant has been found not guilty on count(s)

D      Count(s)                                                is          dismissed on the motion ofthe United States.


        Assessment   :   $100.00 waived.
lg]


 lg]   No fine                  D     Forfeiture pursuant to order filed                                          , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                    December 3 2018
                                                                    L)ate ofImposition ofSentence


                                                                      ��"---�u�
                                                                             �� �
                                                                         N. JOHN A. HOUSTON
                                                                         ITED STATES DISTRICT JUDGE




                                                                                                                   18-cr-04284-JAH-1
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case


DEFENDANT:              Eleuterio Fabian-Sebastian                                                Judgment - Page 2 of 4
CASE NUMBER:             l 8-cr-04284-JAH-l


                                                  IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served.




D     Sentence imposed pursuant to Title 8 USC Section 13 26(b).
D     The court makes the following recommendations to the Bureau of Prisons:




D     The defendant is remanded to the custody of the United States Marshal.


D     The defendant shall surrender to the United States Marshal for this district:

       D   at

      D    as notified by the United States Marshal.


      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
      Prisons:

       D   on or before

       D   as notified by the United States Marshal.

       0    as notified by the Probation or Pretrial Services Office.


                                                        RETURN

I have executed this judgment as follows:

      Defendant delivered on



at   ______                               ,   with a certified copy of this judgment.




                                                                 UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                     18-cr-04284-JAH-1
      AO 245B (CA SD Rev. 08/13) Judgment in a Criminal Case


      DEFENDANT:                   Eleuterio Fabian-Sebastian                                                                      Judgment - Page 3 of 4
      CASE NUMBER:                  l 8-cr-04284-JAH-l


                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
One year.



     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody ofthe Bureau ofPrisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13,           1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use ofa controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission ofmore than 4 drug tests per month during the
term ofsupervision, unless otherwise ordered by court.
        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk offuture
D
        substance abuse. (Check, ifapplicable.)
IZl     The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
        The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 ofthe DNA Analysis
IZl
        Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
        The defendant shall comply with the requirements ofthe Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D       seq.) as directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in which he or she
        resides, works, is a student, or was convicted ofa qualifying offense. (Check ifapplicable.)
D       The defendant shall participate in an approved program for domestic violence.               (Check if applicable.)

            Ifthis judgment imposes a fine or a restitution obligation, it shall be a condition ofsupervised release that the defendant pay any
       such fine or restitution that remains unpaid at the commencement ofthe term of supervised release in accordance with the Schedule
       ofPayments set forth in this judgment.
           The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
       with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION

       1)   the defendant shall not leave the judicial district without the permission of the court or probation officer;
       2)   the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3)   the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
       4)   the defendant shall support his or her dependents and meet other family responsibilities;

       5)   the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
       6)   the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
       7)   the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
       8)   the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

       9)   the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
       10) the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
            observed in plain view of the probation officer;
       11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
       12) the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the permission of
            the court; and
       13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall pennit the probation officer to make such notifications and to confinn the defendant's compliance
            with such notification requirement.




                                                                                                                                        18-cr-04284-JAH-l
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case


DEFENDANT:              Eleuterio Fabian-Sebastian                                                    Judgment - Page 4 of 4
CASE NUMBER:            18-cr-04284-JAH-l


                                     SPECIAL CONDITIONS OF SUPERVISION


If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States illegally and
report to tbe probation officer within 24 hours of any reentry into the United States; supervision waived upon deportation,
exclusion, or voluntary departure.




II




                                                                                                         18-cr-04284-JAH- 1
